department of the treasury al revenue service washington dc index no tgp fac -_ apr f ‘ coe legend taxpayer a ira a ira b ira c ira d - ira w ira xk ira y ira z company m sum n dear this letter is supplemented by additional correspondence dated in response to a letter dated by page submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been submitted b c taxpayer a maintained iras a and d individual_retirement_arrangements described in sec_408 of the internal_revenue_code taxpayer a converted iras a and z also with company m traditional iras to the roth iras was sum n timely filed her federal_income_tax return to calendar_year taxpayer a’s adjusted_gross_income exceeded the limit found in sec_408a b x the amount converted from the the code with company m to roth iras w taxpayer a and d c b of the code in y with respect taxpayer a's former financial advisor did not’ communicate to her that she was ineligible for a conversion unless she met the required income limits taxpayer a’s return assumed that she had rolled iras a b c and d to another traditional_ira and did not report any portion of the converted ira proceeds as taxable_income on the or subsequent federal_income_tax returns the accountant who prepared in while preparing taxpayer a‘s federal income x y and z during a review of at that time the accountant tax_return the accountant found a notice indicating that taxpayer a showed a balance in a roth_ira the return the accountant discovered that the rollover was to roth iras w notified taxpayer a who contacted her financial advisor financial advisor informed her that she had made a roth rollover that certain income limits had to be met and that the time to recharacterize the rollover was past until that time taxpayer a was unaware of her ineligibility for the roth conversion provided in announcement 1999_24_irb_50 which would have allowed taxpayer a until date to recharacterize the failed roth conversion this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering that the recharacterization back to a traditional_ira was not made within the time limits found in the above announcements and announcement 1999_44_irb_555 november therefore taxpayer a missed the deadlines june the based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period of not more than six months from the date of this ruling letter to page recharacterize her roth iras w x y and z to traditional iras with respect to your request for relief under section of the of the regulations sec_408a internal_revenue_code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee- to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira and sec_1 408a-s this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax return for the year of the contribution ina recharacterization the ira under sec_408a sec_1_408a-5 question and answer-6 of the i t the taxpayer must notify the roth_ira trustee of regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira toa roth_ira the taxpayer’s intent to recharacterize the amount taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and transfer the trustee must make the the code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 question and answer-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure fora taxable_year is not permitted to convert an amount to ira during that taxable_year a roth sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by sec_301_9100-1 of the regulations provides that 2m page a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 requested in this case is not referenced in section the relief section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when that taxpayer provides sufficient evidence including affidavits described in sec_301 e and in good_faith and granting relief would not prejudice the interests of the government the taxpayer acted reasonably to establish that if its request for sec_301_9100-1 relief is sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i filed before the failure to make a timely election is ‘discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election advice of the service or on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer reasonably relied upon the written if the taxpayer inadvertently the taxpayer reasonably relied if the taxpayer failed to iii ii iv v sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of granting relief under this section a ruling announcement provided that a taxpayer who timely filed his her federal_income_tax return would have until october converted from a traditional_ira to a roth_ira to recharacterize an amount that had been ego page announcement provided that a taxpayer who timely filed his her federal_income_tax return would have until december converted from a traditional_ira to a roth_ira to recharacterize an amount that had been taxpayer a timely filed her federal_income_tax as a result she is eligible for relief under either return announcement or announcement missed the deadlines found in said announcements it under the provisions of sec_301_9100-3 of the regulations is necessary to determine if she is eligible for relief however she therefore in this case taxpayer a was ineligible to convert her x b y and z since her c and d to roth iras w iras a adjusted_gross_income exceeded dollar_figure discovered otherwise taxpayer a believed that she was eligible to convert her traditional iras to roth iras taxpayer a filed her request for sec_301 relief shortly after discovering that she was ineligible to convert traditional iras to roth iras and service discovered her failure to comply with the announcements referenced above closed tax_year calendar_year is not a however until she as noted above before the with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras specifically the service has concluded that you have met the requirements of clauses i b of the regulations taxpayer a be granted a period of not more than six months from the date of this ruling letter to recharacterize her roth iras w therefore we rule that and z to traditional iras and that you have of section iii and v x y this ruling assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter is directed only to the taxpayer who requested it may not be used or cited as precedent section k of the code provides that it odlol page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact sincerely yours c pe mey manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice dhpe-
